


110 HR 2932 IH: To amend title 39, United States Code, to make cigarettes

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2932
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 39, United States Code, to make cigarettes
		  and certain other tobacco products nonmailable, and for other
		  purposes.
	
	
		1.Nonmailability of certain
			 tobacco products
			(a)In
			 generalChapter 30 of title 39, United States Code, is amended by
			 inserting after section 3002a the following:
				
					3002b.Nonmailability
				of certain tobacco products
						(a)In
				generalCigarettes, smokeless tobacco, and
				roll-your-own-tobacco—
							(1)are nonmailable
				matter;
							(2)shall not
				be—
								(A)deposited in the
				mails; or
								(B)carried or delivered
				through the mails; and
								(3)shall be disposed
				of as the Postal Service directs.
							(b)Civil
				Penalty
							(1)In
				generalAny person who violates subsection (a)(2)(A) shall be
				liable to the United States for a civil penalty in an amount not to exceed
				$100,000 for each violation.
							(2)Hearings
								(A)In
				generalThe Postal Service may determine that a person has
				violated subsection (a)(2)(A) only after notice and an opportunity for a
				hearing. Proceedings under this paragraph shall be conducted in accordance with
				section 3001(m).
								(B)Penalty
				considerationsIn determining the amount of a civil penalty under
				this paragraph, the Postal Service shall consider—
									(i)the nature,
				circumstances, extent, and gravity of the violation;
									(ii)with respect to
				the violator, the degree of culpability, ability to pay, and any history of
				prior violations; and
									(iii)such other
				matters as justice may require.
									(3)Civil actions to
				collectA civil action may,
				in accordance with section 409(g)(2), be brought in an appropriate district
				court of the United States to collect a civil penalty assessed under paragraph
				(2).
							(4)Disposition of
				amountsAmounts received in payment of any civil penalties under
				this subsection shall be deposited as miscellaneous receipts in the Treasury of
				the United States.
							(c)Detention of mail
				for temporary periods
							(1)In
				generalIn preparation for or
				during the pendency of proceedings under subsection (b), the Postal Service
				may, under the provisions of section 409(g)(2), apply to the district court in
				any district in which the defendant is found or in any district in which is
				sent or received any mail deposited in the mails allegedly in violation of
				subsection (a)(2)(A), for a temporary restraining order and preliminary
				injunction under the procedural requirements of rule 65 of the Federal Rules of
				Civil Procedure.
							(2)Requirements
								(A)Court
				ordersUpon a proper showing, the court shall enter an order
				which shall—
									(i)remain in effect
				during the pendency of the statutory proceedings or any judicial review of such
				proceedings; and
									(ii)direct the
				detention by the postmaster, in any and all districts, of the defendant’s
				incoming mail and outgoing mail, which is the subject of the proceedings under
				subsection (b).
									(B)Proof
				requiredA proper showing under this paragraph shall require
				proof of a likelihood of success on the merits of the proceedings under
				subsection (b).
								(3)Disposition of
				unrelated mailMail detained under paragraph (2) shall—
								(A)be made available
				at the post office of mailing or delivery for examination by the defendant in
				the presence of a postal employee; and
								(B)be delivered as
				addressed if such mail is not clearly shown to be the subject of proceedings
				under subsection (b).
								(d)DefinitionsFor
				purposes of this section—
							(1)the terms
				cigarette and roll-your-own-tobacco have the meanings
				given them by section 5702 of the Internal Revenue Code of 1986; and
							(2)the term
				smokeless tobacco has the meaning given such term by section 2341
				of title
				18.
							.
			(b)Administrative
			 subpoenasSection 3016(a) of title 39, United States Code, is
			 amended in paragraphs (1)(A) and (2) by inserting 3002b(b) or
			 before 3005(a).
			(c)Semiannual
			 reportsSection 3013 of title 39, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by inserting 3002b(b) or before 3005; and
				(2)in paragraph (3),
			 by striking section 3007 of this title and inserting
			 section 3002b(c) or section 3007, respectively,.
				(d)Amendments to
			 Tariff Act of 1930Section
			 583(c)(1) of the Tariff Act of 1930 (19 U.S.C. 1583(c)(1)) is amended—
				(1)by
			 redesignating subparagraph (K) as subparagraph (L); and
				(2)by inserting after
			 subparagraph (J) the following:
					
						(K)Cigarettes,
				smokeless tobacco, or roll-your-own tobacco (as those terms are defined in
				section 3002b of title 39, United States
				Code).
						.
				(e)Clerical
			 amendmentThe table of sections for chapter 30 of title 39,
			 United States Code, is amended by inserting after the item relating to section
			 3002a the following:
				
					
						3002b. Nonmailability of certain tobacco
				products.
					
					.
			(f)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the 60th day after the date of the
			 enactment of this Act, and shall apply with respect to any mail matter mailed
			 on or after such 60th day.
				(2)Semiannual
			 reportsThe amendments made by subsection (c) shall apply with
			 respect to reports submitted for reporting periods (as referred to in section
			 3013 of title 39, United States Code) beginning with the reporting period in
			 which occurs the 60th day after the date of the enactment of this Act.
				2.Technical
			 correction
			(a)In
			 generalSections 3007(a)(1), 3012(b)(1), and 3018(f)(1) of title
			 39, United States Code, are amended by striking 409(d) and
			 inserting 409(g)(2).
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the enactment of the Postal Accountability and Enhancement Act
			 (Public Law 109–435).
			
